Citation Nr: 1145688	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  01-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Veteran represented by:	John F. Ketcherside, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The Veteran served on active duty from January 3, 1980 to February 29, 1980.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from February 2000 and November 2000 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's January 2000 request to reopen his claim for service connection for a right knee disorder. 

In April 2002, the Veteran testified at a hearing before a Veterans Law Judge who has since retired.  A copy of the hearing transcript is in the record. 

In September 2002, the Board reopened the Veteran's claim due to the submission of new and material evidence.  In September 2003, the Board remanded the appeal to the RO for a VA medical examination.  In June 2004, the Board remanded the appeal for VA to comply with its duty to notify and assist claimants.  In March 2006, the Board remanded the appeal in order to schedule the Veteran for a hearing before the Board.  The Veteran subsequently withdrew this hearing request by telephone in July 2006.

In an October 2006 decision, the Board denied entitlement to service connection for a right knee disorder.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2007 Order, the Court vacated the Board's decision and remanded this appeal for further development consistent with the instructions in a November 2007 Joint Motion to Remand.  In March 2008, the Board remanded the case for a VA examination pursuant to the Board's remand of September 2003, and to the Court's remand of December 2007.  

In a September 2008 decision, the Board denied entitlement to service connection for a right knee disorder. The Veteran appealed the Board decision to the Court.  In a November 2009 Order, the Court vacated the Board's decision and remanded this appeal for further development consistent with the instructions in a November 2009 Joint Motion to Remand.  The case was returned to the Board for further appellate consideration. 

In July 2010, the Board remanded the Veteran's claim to have him examined and to have him scheduled for a hearing before the Board.  In March 2009, the Veteran appeared before the undersigned Acting Veterans Law Judge and gave testimony in support of his claim.  A complete transcript of this hearing is of record.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder has been raised by the record.  In this regard, in a January 2000 statement, the Veteran indicated that he disagreed with a July 1998 Board decision which denied service connection for both the left and right knees.  The claim concerning the right knee was adjudicated by the RO.  The Board finds that the January 2000 statement is a claim to reopen the claim for service connection for a left knee disorder as well.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking service connection for a right knee disorder.  He was examined by VA in August 2010.  At that time, the examiner stated that the claims file had been reviewed.  The examiner stated that an MRI was not available for review.  He then offered an opinion regarding the etiology of the Veteran's right knee disorder.  The Board notes that a report of an MRI dated in May 1998 is in the file.  Thus, the August 2010 VA examination is inadequate since it did not consider the Veteran's entire medical history as contained in the claims file, and any opinion offered is not probative since the examination did not take into account all records of prior medical treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has held that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  Thus, a remand is required to have the examiner review all of the evidence in the file, including the May 1998 magnetic resonance imaging (MRI) report, and offer an addendum to the opinion.  

Additionally when the Board remanded this claim in July 2010, it directed that the examiner address whether the Veteran's right knee disability was caused or aggravated by his active duty service. The August 2010 VA examiner did not address whether any right knee disorder found was aggravated by service.  Therefore, on remand, the examiner must address the issue of aggravation to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, the Veteran has submitted private medical evidence in the form of a statement by Dr. R.L.W., dated in March 2011.  The clinician offered that he had reviewed the Veteran's medical records, and that he was of the opinion that the VA records are quite indicative of the Veteran's "disease progression" causing him to have a "partial disability" from the standpoint of his knees.  He opined that the "disease" had its origin at the time of a ten mile march and has been progressive from that time.  He concluded that furthermore, it was his opinion that it is at least as likely as not that the injury in the military was causative of his "partial disability".  The Board finds that clarification from the private clinician is required since he did not define the current knee disability to which he refers.  

The United States Court of Appeals for Veterans Claims has recently held that, in some instances, VA has a duty to return for clarification unclear or insufficient private examination reports.  Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 2011).  In Savage, the Court held that private audiological examinations that did not specify, among other things, the type of speech recognition testing conducted were exactly the type of medical record that VA has a duty to seek to clarify, as the reports in question "reasonably appear[ed] to contain information that is not otherwise in the record and that may potentially help substantiate" a Veteran's claim.  Id.  Thus, a remand to clarify the private examiner's findings is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to Dr. Dr. R.L.W., and request that he specify the current diagnosis or diagnoses for the Veteran's right knee disorder, and the basis for the finding(s).  Specifically, the clinician should identify any current right knee disorder that he believes is related to the Veteran's military service.  The physician should be advised that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  The examiner must offer a thorough rationale for each opinion provided.  If an opinion cannot be provided without resort to mere speculation, the examiner should so state and should explain why the opinion cannot be provided without resort to mere speculation.  

2.  Refer the file to the August 2010 VA examiner.  If that examiner is not available, refer the file to a qualified VA physician and schedule a new examination, if deemed necessary.  The examiner must review the file, including all previous VA and private medical reports, specifically the May 1998 MRI report.  The examiner should identify all current right knee diagnoses.  The physician is advised that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  The examiner should then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any disability found is due to or aggravated by the Veteran's service.  
With respect to aggravation, the examiner is advised that because a right knee injury was not noted on the Veteran's entrance examination, there must be "clear and unmistakable" evidence that the disability pre-existed service before VA can determine that the disability actually pre-existed service.  If the examiner finds that there is clear and unmistakable evidence that the disability pre-existed service, the examiner must indicate whether there is clear and unmistakable evidence that the disability was NOT aggravated beyond the natural progression of the disability, during service.  The second question only needs to be answered IF the examiner finds that there is clear and unmistakable evidence that the disability pre-existed service.
The examiner must offer a thorough rationale for each opinion provided.  If an opinion cannot be provided without resort to mere speculation, the examiner should so state and should explain why the opinion cannot be provided without resort to mere speculation.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



